Carley, Presiding Judge.
In Brown v. Progressive Preferred Ins. Co., 198 Ga. App. 599 (402 SE2d 303) (1991), we reversed the trial court’s grant of appelleeplaintiff’s motion for summary judgment in this declaratory judgment action. On certiorari, however, the Supreme Court reversed. Progressive Preferred Ins. Co. v. Brown, 261 Ga. 837 (413 SE2d 430) (1992). Accordingly, our original judgment is vacated and the judgment of the Supreme Court is hereby made the judgment of this court. The judgment of the trial court is affirmed.

Judgment affirmed.


Sognier, C. J., and McMurray, P. J., concur.